tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail code dal dallas texas date date release number release date legend org - organization name xx - date address - address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers fax certified mail - return receipt requested dear on august 20xx we granted you exemption from federal_income_tax under sec_501 of the internal_revenue_code the code on june 20xx we issued a group exemption for you and your subordinate organizations we assigned you group exemption number gen we audited you for the year indicated above we determined you did not comply with the rules and regulations of sec_501 of the code your tax exemption is revoked effective june 20xx this is a final letter with regard to your exempt status on january 20xx we gave you our report of examination explaining why we believe this revocation is necessary we told you of your right to contact the taxpayer_advocate and of your appeal rights you are required to file a federal_income_tax return for the tax period shown above unless an extension of time is granted or the return is already filed send the return to the ogden service_center within days from the date on this letter returns for later years are filed with the appropriate service_center indicated in the return instructions revenue procedures and provide guidance on group exemptions per the procedures when we revoke your tax exemption we also revoke your group exemption effective june 20xx your group exemption number is no longer valid please tell your subordinates of this action each subordinate that wants tax exemption should file an individual application otherwise each subordinate should file a federal_income_tax return you have the right to contact the taxpayer_advocate_service their assistance is not a substitute for established rs procedures such as the formal appeals process they cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court however they can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations eo hopkins plaza room baltimore maryland department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed lf you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that event you will be required to file federal_income_tax returns for the tax period s if you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals letter rev catalog number 34801v process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886a name of taxpayer explanation of items department of the ‘treasury - intemal revenue service schedule no or org org ein exhibit year period ended 20xx12 legend org - organization name city counsel - counsel ra bm-1 through bm-22 - companies state - state 2n xx - date country - country address - address city - secretary - secretary bookkeeper - bookkeeper co-1 ra-1 ra-2 ra-3 ra-4 - through bm co-2 co-3 - g qm 2np 3rp issues whether org meets the requirements for recognition of exemption as an internal_revenue_code organization described in sec_501 of the code whether contributions to org are deductible under sec_170 of the code facts a form_1024 application_for recognition of exemption under sec_501 was filed july 20xx and executed by secretary secretary tax exempt status was sought in accordance with sec_501 of the code the identified contact person was bm-1 bm-1 the address of the organization was indicated as address city state a united parcel service store where mail boxes are rented at part il of the activities are indicated as being insubstantial at that time other than payment of office rental and telephone expenses sources of support are identified as contributions from the public and membership dues the officers of the organization are indicated as bm-2 director-president bm-1 director-treasurer and secretary director-secretary membership is indicated a sec_119 consisting of war veterans as defined by congress with regard to the leasing of property the reveals oral month to month lease only dollar_figure per mo with co-1 sq ft office with one desk and chair address city state no relationship other than arm’s length lessor-lessee form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service org org ein schedule no or exhibit year period ended 20xx12 dues and membership assessments for the period january 20xx through june 20xx are listed as dollar_figure occupancy or rent for this period is listed as dollar_figure various activities directed at promoting or benefitting veterans are discussed therein the articles of association were certified on july 20xx by president bm-2 the initial trustees are identified as bm-2 bm-1 and secretary membership is described as permissible war veterans the adoption of the articles of association is indicated as june 20xx org was issued a favorable determination_letter of tax exempt status according to sec_501 dated august 20xx this letter states in pertinent part this ruling determination is based on your representation that at least percent of your members are past or present members of the armed forces’ based on your representation that at least percent of your members are war veterans and that you are organized and operated primarily for purposes consistent with your current status as a war veterans organization donors can deduct contributions made to or for_the_use_of your organization’ if in the future your organization does not meet this membership test or if your purposes character or method of operation changes donors cannot deduct contributions to or for_the_use_of your organization as provided by sec_170 please notify your key district_director of any such change so that office may consider the effect on the deductibility of contributions by these donors relating to its request for a group exemption org through secretary group secretary via letter dated june 20xx provided membership data for each listed subordinate association in this response it is indicated that org maintains a total membership of big_number of the total membership big_number members are indicated as war veterans a co-2 article dated april 20xx quotes a cease and desist order issued by ra-1 an assistant attorney_general for state to org since the addresses you provided are fictional unless you are able to provide me with a showing of legitimate activity by this organization you are on notice that you are not lawfully registered according to the charitable solicitation’s act ra-1 further detailed efforts to locate a state officer of the org bm-3 who is not in the white pages of state nor is he in the white pages anywhere in the u s bm-3 comes to talk to us i’m going to assume he doesn't exist ra-1 searched until form a rev department of the treasury - internal_revenue_service page of form_886 a name of taxpayer explanation of items department of the treasury - intemal revenue service org org ein schedule no or exhibit year period ended 20x12 the address of bm-3 and found nothing but some dirt and some mesquite it was a vacant lot ra-1 could not locate another state officer identified as bm-4 bm-1 was identified as being wanted for money laundering engaging in corruption and identity theft on the television program america’s most wanted which aired on november 20xx and march 20xx counsel counsel provided an affidavit to the state attorney_general for the state of state on july 20xx counsel stated that she was general counsel for org and its state chapter for approximately four years from 20xx to the present in her role as general counsel she spoke and emailed frequently with bm-1 an officer of org and would meet on occasion with counsel counsel who serves as special counsel to the organization and previously was a board member of the organization counsel periodically spoke with bookkeeper bookkeeper who was a volunteer and bookkeeper for org counsel briefly met bm-5 bm-5 in june of 20xx who operated an auto donation group known as co-3 and briefly served within the month as a board member of org counsel never met spoke to physically saw or was able to confirm the existence of purported officers or board members of org or its state chapter including but not limited to bm-6 secretary bm-7 bm-8 bm-9 bm-10 bm-11 bm-12 bm-13 bm-14 bm-15 bm-16 bm-17 bm-2 bm-18 bm-15 bm-19 bm-20 bm-21 or any other alleged officer board member member of the association or employee of the association other than bm-1 counsel bookkeeper or bm-5 counsel and bm-5 resigned on monday of the week of july 20xx counsel traveled to the state home of bookkeeper to inspect financial and business records of org but was denied access by bookkeeper counsel was informed by bookkeeper that bm-1 directed bookkeeper to prohibit anyone from gaining access to any org records counsel provided bank account numbers for six known bank accounts utilized by org the employment_tax adjustments were developed from information obtained through issuance of summonses to the banks for the aforementioned accounts to her knowledge counsel does not believe that org had any physical offices or buildings and utilized ups or other private mail boxes including the address in state form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org org ein schedule no or exhibit year period ended 20xx12 counsel had not seen any evidence or proof that care packages had ever been shipped to troops overseas according to the state state attorney_general website it's charitable law section won a default judgment for dollar_figuredollar_figure plus attorneys fees in may 20xx against org in its claim that org falsely claimed to raise money for veterans causes the office claims that while more than dollar_figure was raised since 20xx very little money was directed towards assisting veterans according to the state attorney_general the accused mastermind behind the plot bm-1 has been on the lam since june 20xx and remains at large bm-1 is a stolen identity with his true identity yet to be determined bm-1’s alleged accomplice bookkeeper pled guilty on june 20xx to engaging in a pattern of corrupt activity complicity to theft money laundering and tampering with records she was sentenced to five years in prison in august 20xx according to a co-2 newspaper article dated october 20xx state investigators discovered that bm-1 had stolen the name bm-1 from a state state man years earlier a nationwide warrant was issued for bm-1 on august 20xx charging bm-1 with identity theft state attorney_general ra-2 is quoted as declaring that org is a sham charity ra-2 stated that bookkeeper held herself out as an officer of this organization ra-2 further stated that bm-1 had stolen a second identity that of the leader of a small chapter of disabled veterans in state bm-1 had an id card for years from the state of state in the name of ra-3 ra-3 allegedly informed the reporter that a local police detective knocked on his door and informed him that his identity had been stolen ra-3 indicated that he was informed that bm-1 had allegedly been using his information for over years ra-3 indicated that he had never heard of org an order was issued by the state campaign finance and public disclosure board dated may 20xx which states in pertinent part the board imposes a civil penalty of dollar_figure on the individual who represented himself as bm-1 for making a contribution in the name of ra- in violation of state statutes section 10a form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org ein schedule no or exhibit year period ended 20xx12 the board imposes an additional civil penalty of dollar_figure on the individual who represented himself as bm-1 representing a separate civil penalty of dollar_figure for each of the six contributions made under a false identity in violation of state statutes section 10a the board directs the executive director to monitor other states’ efforts to locate the individual using the name bm-1 to make political contributions in state if this individual is located the executive director is to work with the office of the attorney_general to engage in efforts to collect the civil penalties imposed by this order an initial appointment letter was sent via certified mail to the last_known_address of org on april 20xx which was returned undeliverable this was a ups mailbox the initial appointment letter contained an attachment which requested vast operational and financial records including but not limited to employment_tax returns books_and_records and all financial accounts there has not been a response to the examination notification letter the contact telephone number as indicated on the filed form_990 for 20xx is no longer in service internal_revenue_service irs internal records were searched for evidence of any filed employment_tax or information returns no employment_tax or information returns were filed for 20xx 20xx 20xx 20xx 20xx or 20xx the only employment_tax or information returns filed for 20xx 20xx 20xx and 20xx were forms 1098-c relating to the donation and subsequent sale of automobiles org filed a form_990 return of organization exempt from income_tax for the 20xx year the following items are noted principal officer indicated as bm-6 chairman five voting members of the governing body year of formation 19xx legal domicile is state the return is signed by secretary secretary no return preparer one form_1099 is indicated as filed no employees indicated form acrev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org org ein schedule no or exhibit year period ended 20xx12 e e books_and_records indicated in possession of bm-18 office of cfo officers directors and trustees listed as follows with no indicated compensation bm-6 director and ceo secretary director and secretary bm-12 director bm-10 ad govt liaison bm-22 ad development bm-11 adpi bm-13 director bm-1 director cfo bm-14 natl vp edu bm-15 bm-16 joint compliance committee chair bm-17 chief auditor bm-21 acting director membership dues dollar_figure grants dollar_figure grants to individuals dollar_figure - big_number recipients professional fundraising fees dollar_figure volunteers big_number - value of dollar_figure current membership approximately big_number voting members vote for the board_of directors each member of the board must personally read and review all drafts of the form_990 cfo to certify that form_990 prepared in accordance with gaap conflict of interest policy includes no loan agreements or compensation to or with any director officer or staff member or with their family members the organization’s application_for recognition of exemption is made available for public inspection at its principal and regional offices all paper copies relating to in any way shape or form of official business for a period of three years or as otherwise required_by_law are retained with over big_number members nationwide and irs recognized subordinates and offices or home offices of officers located in all states the country country the u s country country country the e e e e form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service org org ein schedule no or exhibit year period ended 20xx12 e e e e federated states of country and the commonwealth of the country there is no central depository for all documents computer documents are placed into a centralized electronic file which is routinely and randomly checked to ensure that the document retention is working effectively and efficiently ifthe united_states of america had a policy in place as a matter of foreign policy similar to that for american misfeasors in this regard we would land the airborne division on top of any person be he or she years of age or older in whatever foreign_country he or she lives who sent a virus or any form of malware into any computer hard drive in the united_states of america with instructions from the president of the united_states to kill that person and to kill any other person in that country that got in the way of killing that person including the armed_forces of such a country a permanent internal directive requires in writing that the directors must exercise due diligence consistent with the duty_of care that requires each director to act in good_faith with care that an ordinarily prudent person in a like position would exercise under similar circumstances clear established policies are in place with regard to the payments made to or reimbursed to anyone conducting business on behalf of the organization under an accountable_plan law sec_170 of the code provides the general_rule that there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made during the taxable_year sec_170 of the code includes within the term charitable_contribution as used in sec_170 a contribution or gift to or for_the_use_of a post_or_organization_of_war_veterans or an auxiliary unit or society of or trust or foundation for any such post or organization organized in the united_states or any of its possessions and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides for the exemption from federal_income_tax of a post or organization of veterans of the united_states armed_forces if such post or organization is a organized in the united_states or any of its possessions form acrey department of the treasury - internal_revenue_service page of form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org org ein schedule no or exhibit year period ended 20xx12 b at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_19_-1 of the regulations provides that to be described in sec_501 of the code an organization must be operated exclusively for one or more of the purposes listed in that section sec_1_501_c_19_-1 of the regulations lists as one of these purposes the provision of social and recreational activities for the organization's members sec_1_501_c_19_-1 of the regulations provides that an organization described in sec_501 of the code must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service org org ein schedule no or exhibit year period ended 20xx12 or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their members in senate report no 92nd cong 2d sess congress stated that for purposes of sec_501 of the code substantially_all mean sec_90 percent therefore of the per cent of the members that do not have to be past or present members of the armed_forces_of_the_united_states percent have to be cadets or spouses etc thus only percent of a sec_501 organization's total membership may consist of individuals not mentioned above sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_301_7701-3 of the regulations provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or eligible_entity can elect its classification for federal tax purposes as provided in this section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301 b or a partnership and an eligible_entity with a single owner can elect to be form a rev department of the treasury - internal_revenue_service page of form sec_86a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org ein schedule no or exhibit year period ended 20xx12 classified as an association or to be disregarded as an entity separate from its owner fraud attributing fraudulent intent of officers to the corporation it does not escape a corporation can act only through its officers and responsibility for acts of its officers performed in its capacity corporate fraud necessarily depends upon the fraudulent effect of the corporate officer hi-q personnel inc v commissioner t c no may 20xx citing 34_tc_740 affd 325_f2d_1 2d cir see also 96_tc_858 also fraud of a sole or dominant shareholder can be attributed to the corporation sam kong fashions inc v commissioner t c memo 20xx-157 89_tcm_1503 citing gold bar inc v commissioner t c memo 20xx-211 sec_7201 of the code provides that any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure or imprisoned not more than years or both together with the costs of prosecution the elements of tax_evasion are willfulness the existence of a tax_deficiency and an affirmative act constituting an evasion or attempted evasion of the tax 380_us_343 85_sct_1004 13_led_882 sec_7203 provides that any person required by this title or by regulations made under authority thereof to make a return who willfully fails to make such return at the time or times required_by_law or regulations shall in addition to other penalties provide by law be guilty of a misdemeanor sec_7206 of the code prohibits any person any person from willfully making and subscribing any return statement or other document which contains or is verified by a written declaration that it is made under the penalties of perjury and which he does not believe to be true and correct as to every material matter united_states of america plaintiff-appellee v beverly m parker defendant-appellant 272_fedappx_289 20xx wl c a n c parker submitted tax forms showing zero income that she signed the forms under penalty of perjury and that she in fact received significant form a rev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - intermal revenue service org org ein schedule no or exhibit year period ended 20xx12 income in and parker failed to file any_tax returns for 20xx and 20xx even though she received total taxable_income of dollar_figure in 20xx and dollar_figure in 20xx parker took several steps to hide her assets from the government most of which involved the use of her business venture north point management for instance parker opened a business account for north point management using her son’s social_security_number and deposited receipts into that account in addition she used funds from the north point management bank account for personal expenses including payments on her and her husband’s personal credit cards her mortgage and her children’s cars willfulness for purposes of criminal tax laws requires the government to prove that the law imposed a duty on the defendant that the defendant knew of the duty and that he voluntarily and intentionally violated that duty john l 498_us_192 111_sct_604 cheek filed federal_income_tax returns through but thereafter ceased to file returns although his income at all times far exceeded the minimum necessary to trigger the statutory filing requirement see also united_states of america plaintiff-appellee v joey k lansing defendant-appellant fed appx 20xx wl c a fla justice blackmun with whom justice marshall joined dissenting expressed it incomprehensible to me how in this day more than years after the institution of our present federal_income_tax system with the passage of the income_tax act of any taxpayer of competent mentality can assert as his defense to charges of statutory willfulness the proposition that the wage he receives for his labor is not income irrespective of a cult that says otherwise and advises the gullible to resist income_tax collections cheek presumably was a person of at least minimum intellectual competence cheek was convicted of attempting to evade income taxes and failing to file income_tax returns funds diverted from a charity to various shell_corporations which resulted in such funds being utilized for personal purposes by those who formed and controlled the charity and shell_corporations constituted taxable_income and resulted in convictions for filing a false return under sec_7602 and failure_to_file a return according to sec_7203 one of the defendants was convicted for failing to report all of his reportable income while the remaining two defendants were convicted for failure_to_file a tax_return united_states of america plaintiff-appellee v car woodman robert woodman and james woodman defendants-appellants the jury concluded that the payments were income not loans it was further determined that the circumstances of the payments lacked any of the usual indicia of a repayment obligation there were no loan agreements no form acrev department of the treasury - internal_revenue_service page of form sec_86a department of the treasury- internal_revenue_service name of taxpayer explanation of items org org ein schedule no or exhibit year period ended 20xx12 requirements that defendants pay interest and no evidence that defendants had to pay these loans back at any point in time wwwoodman’s failure was willful because he filed a tax_return in previous years and therefore knew of his legal_obligation to do so carl woodman was a co-owner of the charity robert woodman was responsible for the payroll withholdings and bookkeeping and james woodman was the general manager responsible for signing payroll checks the investigation of the charity uncovered a four-year history of monetary transfers from weshare charity to all three defendants either directly or indirectly through numerous shell_corporations that defendants owned or controlled upon transfer of the funds to the various shell_corporations the defendants then used these payments for personal expenses in establishing fraud the government need not establish direct evidence of the taxpayer's untoward state of mind because i t is the rare taxpayer who announces to the world his intent to defraud the federal government the government may prove fraudulent intent by circumstantial evidence and we can infer fraud from any conduct the likely effect of which would be to mislead or to conceal 509_f3d_736 6th cir 20xx u s c sec_7454 tax ct r b internal quotation marks omitted while any effort to catalogue a list of evidence that satisfies this standard would be doomed to incompleteness there are several telltale badges_of_fraud where the individual fails to report income fails to maintain and produce adequate books_and_records of financial activities conceal s his income by dealing in cash and even though he has business experience give s implausible explanations of conduct internal quotation marks omitted in u s v helmsley ustc p f 2d c a n y the helmsleys arranged for hundreds of thousands of dollars of their personal expenses to be paid_by companies they directly or indirectly owned and controlled and to be carried on the books of those companies as business expenditures in this manner mr and mrs helmsley were able to reap two illegal tax benefits first by having the companies pay the expenses rather than distribute taxable_income to the helmsleys the helmsleys avoided personal income taxes second because the various helmsley companies involved treated the payment of these personal expenses as business expenditures the companies enjoyed artificially inflated business_expense deductions the tax returns filed by the helmsleys and by the various firms reflected the false billing form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org ein schedule no or exhibit year period ended 20xx12 the jury convicted mrs helmsley for aiding and assisting in the preparation or presentation of fraudulent tax returns for various helmsley-controlled corporations and partnerships in violation of u s c sec_7206 the evidence established that these helmsley-controlled entities deducted as ordinary business_expenses payments made in connection with the dunellen hall project her personal_residence moreover the evidence established that these deductions were itemized on the books_and_records of the business entities as operating expenditures and not as salary or compensation judge walker instructed the jury that it could convict the defendants either if the deductions were improperly taken ie overstated or if the deductions were properly taken but mischaracterized an income_tax return may be false not only by reason of an understatement of income but also because of an overstatement of lawful deductions or because deductible expenses are mischaracterized on the return false statements about income do not have to involve substantial amounts in order to violate this statute see eg 783_f2d_307 2d cir 735_f2d_29 2d cir miillions of dollars of expenditures_for dunellen hall paid_by business entities in the helmsley organization were falsely reflected on the books_and_records of those business entities as expenditures_for the operation of the businesses and gave rise to millions of dollars of false and fraudulent tax deductions on the federal and new york state_income_tax returns filed by those business entities for the years and in the context of sec_7206 false and fraudulent may mean mischaracterizing deductions as well as overstating them see 860_f2d_521 2d cir cert_denied 490_us_1035 109_sct_1931 104_led_403 735_f2d_294 8th cir the indictment and bill of particulars made it sufficiently clear that mrs helmsley's assistance in entering the statements on the challenged lines of the tax forms violated sec_7206 whether that violation occurred because the entries improperly stated deductions for what were essentially dividends or misleadingly characterized properly deductible compensation payments as other types of operating expenditures is inconsequential in either case what was form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or org org ein exhibit year period ended 20xx12 entered on the tax_return was false the defendants unlawfully knowingly and willfully did aid and assist in and procure counsel and advise the preparation and presentation under and in connection with matters arising under the internal revenue laws of the u s_corporation and partnership income_tax returns forms and respectively for the helmsley organization business entities set forth below which returns were false and fraudulent in that they included false and fraudulent business_expense deductions fraud is established by showing that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax 91_tc_874 wl fraud does not include negligence carelessness misunderstanding or unintentional understatement of income 236_f2d_844 3d cir because direct proof of the taxpayer's intent is rarely available fraudulent intent may be established by circumstantial evidence and reasonable inferences drawn from the facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir indicia of fraud include consistent underreporting of income_tax_liability 348_us_121 concealing income from return preparers 781_f2d_1566 11th cir affg tcmemo_1985_63 diverting corporate funds to the taxpayer's personal_use 676_f2d_170 5th cir using a corporation to disguise the personal nature of expenses 89_tc_1280 and failing to cooperate with tax authorities 796_f2d_303 9th cir petzoldt v commissioner supra pincite badges_of_fraud were described in 796_f2d_303 cir as understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities form arrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer department of the treasury- internal_revenue_service explanation of items org org ein schedule no or exhibit year period ended 20xx12 see denali dental services v commissioner t c memo corporation a sham where its checking account was used as a pocketbook for payment of shareholder's personal expenses helmsley conspiracy issue the general federal conspiracy statute u s c sec_371 reads in pertinent part if two or more persons conspire either to commit any offense against the united_states or to defraud the united_states or any agency thereof in any manner or for any purpose and one or more of such persons do any act to effect the object of the conspiracy each shall be fined not more than dollar_figure or imprisoned not more than five years or both the helmsleys did unlawfully willfully and knowingly combine conspire confederate and agree together to commit offenses against the united_states to wit violations of title_26 united_states_code sec_7201 and sec_7206 and title united_states_code section s and to defraud the united_states and an agency thereof to wit the internal_revenue_service of the united_states department of treasury corporate fraud issue in deciding whether a corporation has acted fraudulently we examine the actions of the corporation's officers dileo v commissioner supra pincite kahrahb rest inc v commissioner t c memo a corporation can act only through individuals who are its officers or employees the fraud of a sole or dominant shareholder may be attributed to the corporation e j 42_tc_358 wl affd 355_f2d_929 6th cir although a corporation may be organized under the laws of a state it may be disregarded for federal tax purposes if avoidance and void of a legitimate business_purpose see 293_us_465 56_tc_828 33_tc_582 while a taxpayer is free to adopt the corporate form of doing business a corporation must engage in some meaningful business activity to be recognized as a it is no more than a vehicle for tax form a rev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org ein schedule no or exhibit year period ended 20xx12 separate_entity for tax purposes see 319_us_436 77_tc_881 avoiding taxation is not a business activity see 336_us_422 ndollar_figure 308_us_473 in 909_f2d_915 ustc the court identified criteria to be used in determining whether a corporate identity may be disregarded ie whether a corporation serves merely as an alter ego of its shareholders as the absence of normal corporate formalities commingling of personal and corporate funds siphoning of corporate funds by a dominant shareholder and the fact that the corporation is merely a fagade for the personal operations of the dominant stockholder the court pierced the corporate veil it is established that the corporate entity itself exists the a two pronged test was utilized in labadie coal company v harry black dba fai trading ltd 672_f2d_92 the court stipulated that piercing the corporate veil is only relevant if court focused on two issues is there such uniformity of interest and ownership that the separate personalities of the corporation and the individual no longer exist and if the acts are treated as those of the corporation alone will an inequitable result follow with regard to the establishment and maintenance of corporate formalities the court stated that those who wish to enjoy limited personal liability for business activities under a corporate umbrella should be expected to adhere to the relatively simple formalities of creating and maintaining a corporate entity furthermore the formalities are themselves an excellent litmus of the extent to which the individuals involved actually view the corporation as a separate being the focal point in such a case should be whether the corporation is in fact the alter ego or business conduit of the person in control the question is one of control not merely paper ownership the court cited commingling of funds and other assets of the corporation with individuals as well as non-corporate personal uses of such assets as indicia of lack of corporate separateness the use of the same office or business location by the corporation and its individual shareholders was a factor to consider in determining separateness form acrev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org org ein schedule no or exhibit year period ended 20xx12 the court in charles e 798_f2d_1241 confirmed that a corporate entity could have a valid business_purpose giving it separate tax status and at the same time be so dominated by its owner that it could be disregarded under the alter ego doctrine indeed a corporation will be disregarded where it is used to evade a public duty such as paying taxes private benefit was addressed in american campaign academy v commissioner of internal revenue t c when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include any advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits inurement is a component of private benefit exempt status under sec_501 was denied on the basis of private benefit to the founders of the organization in 83_tc_20 see also 75_tc_127 taxpayer’s position the taxpayer has not responded to the examination request or this report discussion fraud in this case the fraud is to be inferred from the surrounding facts and inferences drawn from the facts involving bm-1 as indicated in richardson v commissioner telltale badges_of_fraud include failure to report income failure to maintain and produce adequate books_and_records concealment of income by dealing in cash and implausible explanations of conduct fraud is established by showing that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax see recklitis v commissioner diverting corporate funds to the taxpayer's form acrev department of the treasury - internal_revenue_service page of form 886a department ot the treasury - internal_revenue_service name of taxpayer explanation of items org org ein schedule no or exhibit year period ended 20xx12 personal_use and disguising the personal nature of expenses evidences fraud see united_states v thetford and truesdell v commissioner in bradford v commissioner badges_of_fraud included understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failing to cooperate with tax authorities first and foremost bm-1 attempted to conceal and mislead the service as to his true identity since at least 20xx bm-1 has been indicted in the state of state for identity theft and the state of state has proposed fines against bm-1 for same the notoriety of bm-1’s identity theft among other acts resulted in a focus on him on america’s most wanted in 20xx and 20xx after a nationwide warrant was issued for his arrest bookkeeper identified as a bookkeeper and volunteer for org informed counsel that bm-1 advised bookkeeper to prohibit access to any org records bookkeeper plead guilty in june 20xx in the state of state for engaging in a pattern of corrupt activity complicity to theft money laundering and tampering with records we believe that bm-1 devised a scheme some time before 20xx to perpetrate fraud through the creation of a tax exempt_organization in order to unduly enrich himself through the mechanism of tax_evasion it is averred that bm-1 stole the identity in the event that such fraudulent activity was discovered there could be no association or attribution of the criminal activity the initial overt act of fraud perpetrated by bm-1 was the preparation and filing of the exemption application_for org counsel states that she is not aware of the existence of any officers directors trustees or members of org specifically any individuals listed in its application_for tax exempt status states or any filed form_990 the filed form_990 for 20xx by org lists thirteen officers and directors membership dues of dollar_figure big_number recipients of grants big_number volunteers and big_number members of forty plus subordinate entities located in all fifty states the validity of these facts does not comport with the fact that no other officer director trustee member grant recipient volunteer or anyone else has revealed themselves as being associated with org in any manner given the widespread government and media attention the bank accounts for org were analyzed and no evidence of any membership dues was identified as being received by org the only sources of income form a rev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or org org ein exhibit year period ended 20xx12 determined were from direct mail and telephone solicitations and automobile donations for each of the years 20xx through 20xx charitable or veterans related disbursements averaged less than dollar_figure per annum a review of the bank accounts did not reveal funds utilized for any care packages prepared and delivered to veterans counsel stated under oath that she could not attest to this activity being carried out it is concluded that bm-1 was the sole individual in control of org and the only actual individual hence the exemption application was filed by a false individual in addition to the listed officers therein and all forms filed were filed by a false individual in addition to the listed officers therein for profit and non-profit entities alike generally do not make substantial disbursements in cash substantially_all of the documented disbursements by org by check were to the fundraising companies and lawyers substantially_all of the remaining disbursements were atm withdrawals cashed checks and checks payable to bm-1 bookkeeper and counsel it is concluded that since bm-1 was the only signatory to the bank accounts he controlled all facets of the finances of org all checks were signed by bm-1 bm-1 never caused a form_w-2 or to be issued to himself bookkeeper counsel or any other individual or entity bm-1 as such did not report any income on any filed return for any year from org bm-1 evidenced knowledge of income and employment_taxes by virtue of article vii of the articles of association for org believed to be falsely executed and submitted by bm-1 which addresses the payment of reasonable_compensation for services compensation of officers including bm-1 on the exemption application is indicated as zero the filed form_990 for 20xx lists zero compensation_for officers directors etc which includes bm-1 one form_1099 is indicated as being filed for 20xx bm-1 is listed as the cfo an attachment to the return stipulates that each member of the board must personally read and review all drafts of the form_990 willfulness for purposes of criminal tax laws requires the government to prove that the law imposed a duty on the defendant that the defendant knew of the duty and that he voluntarily and intentionally violated that duty we believe that bm-1 willfully constructed a scheme to commit tax_evasion by stealing an form acrev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org ein schedule no or exhibit year period ended 20xx12 identity fraudulently forming a tax exempt veterans organization and diverting funds for his own private purposes justice blackmun expressed it incomprehensible to me how in this day more than years after the institution of our present federal_income_tax system with the passage of the income_tax act of any taxpayer of competent mentality can assert as his defense to charges of statutory willfulness the proposition that the wage he receives for his labor is not income irrespective of a cult that says otherwise and advises the gullible to resist income_tax collections john l cheek petitioner v united_states bm-1 has demonstrated through the complexity of his scheme that he is a person of at least minimum intellectual competence bm-1 has failed to cooperate with the service in providing any books records or communications in connection with this investigation bm-1 has failed to maintain valid contact information for org bm-1 has not surfaced since his disappearance in 20xx and since a nationwide warrant was issued for his arrest bm-1 has utilized org as his personal pocket book siphoning off at least dollar_figure million from org for the identified four and a half years from 20xx through 20xx thus revealing that he created org as a fagade for his personal purposes org contributed a negligible amount of its funds for charitable or veterans purposes and in essence had no legitimate purpose other that serving as a vehicle for tax_evasion by bm-1 the illegitimate criminal purposes for which org was formed results in its corporate veil recognizing that org was formed as an association being pierced united_states of america v william l walton tax exempt status in determining whether there is inurement to a private_shareholder_or_individual for purposes of sec_501 it must be determined whether there is an excessive benefit flowing to a key insider inurement to insiders may consist of a payment that is excessive and may be in the form of salary rents or compensation_for services in determining whether the inurement proscription under sec_501 of the code has been violated it may be useful to review precedent arising under sec_501 any unjust enrichment whether out of gross or net_earnings of an organization described in sec_501 of the code may constitute inurement see people of god community v commissioner supra the inurement proscription applies to persons who by virtue of their position of control or influence in the organization form acrev department of the treasury - internal_revenue_service page of form 886a department of the treasury- intemal revenue service explanation of items name of taxpayer org org ein schedule no or exhibit year period ended 20xx12 have a personal and private interest in its affairs supra pincite inurement need not be substantial either in relative or absolute terms in order to bar an organization from exemption under sec_501 see 222_fsupp_151 e d wash benefits to private interests which may violate the inurement proscription are not limited to monetary benefits but also include any advantage profit fruit privilege gain or interest see 78_tc_280 inurement is generally considered to be confined to situations involving insiders that is persons who hold a position of control or dominance within an organization senior citizens of missouri inc v commissioner t c memo as bm-1 was the sole individual in control of org and its purported subordinate entities he maintained a personal and private interest in the affairs of these entities through bm-1s complete dominance over org and its purported subordinate entities he caused funds from such entities to be diverted to his personal and private interests the inurement proscription does not bar an organization from paying reasonable_compensation to its employees 203_f2d_872 5th cir the reasonableness of compensation is determined utilizing the same principles as are applied in cases involving sec_162 of the code none of the funds diverted to bm-1 by bm-1 were reported by either org or bm-1 as legitimate compensation org and its subordinate entities have not provided any evidence that its net_earnings have not inured to the benefit of bm-1 a private individual for purposes of sec_501 of the code there were no other officers directors or trustees other than bm-1 the facts in this case support a finding of inurement to bm-1 see people of god community v commissioner based on the information available org and its subordinates do not qualify for exemption under sec_501 of the code org failed to establish qualification as it has not provided any books_and_records in response to the examination commenced by the service and the net_earnings of org inured to the benefit of bm-1 through his fraudulent embezzlement of funds therefrom as the sole purpose of org and its subordinate entities was to facilitate the fraudulent conveyance of funds for the private benefit of bm-1 such fraudulent form a rev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org ein schedule no or exhibit year period ended 20xx12 purpose represents a substantial non exempt_purpose which precludes entitlement to tax exempt status under sec_501 as the original application_for tax exempt status filed by bm-1 was false and the purposes for which org and its subordinates were formed were for fraudulent purposes the effective date of revocation is june 20xx the indicated date of formation of org as org has not established that it ever maintained a membership much less a membership comprised of war veterans contributions under sec_170 are not deductible to org effective june 20xx the indicated date of formation of org conclusion government's position the tax exempt status organization sec_501 of the code is revoked effective june 20xx of org as an described in contributions to org are no longer deductible under sec_170 of the code effective june 20xx form acrev department of the treasury - internal_revenue_service page of
